Exhibit 10.15
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS
APPLICABLE TO AWARDS
PURSUANT TO THE MANAGEMENT INCENTIVE PLAN
Effective April 1, 2009
     The McKesson Management Incentive Plan (“MIP” or “Plan”) provides the short
term incentive compensation component of McKesson total compensation program.
     The following terms and conditions shall apply to awards made under the
Plan to an executive, managerial or professional employee of the Company who is
specifically designated as a participant in the Plan. Capitalized terms used
herein are defined in the MIP or in Section 8. In the event these terms and
conditions conflict with the terms of the MIP, the MIP document shall control.
     1. Participant.
     Only active employees of the Company, its subsidiaries or affiliates who
are employed in an executive, managerial or professional capacity may be
designated as Participants under the Plan. The Compensation Committee of the
Board (“the Committee”) shall review those employees who are eligible to
participate in the Plan and recommended by management and determine which of
those employees will become Plan Participants. The Committee may add to or
delete individuals from the list of designated Participants at any time and from
time to time, at its sole discretion. The Committee has delegated the authority
to approve Plan Participants to the CEO.
     Participation in a Performance Period does not guarantee payment of an
award under the Plan for that Performance Period. Participation in one
Performance Period does not guarantee participation in a subsequent Performance
Period.
A. New Hires
     An employee hired after the beginning of a Performance Period must be in an
eligible position and actively at work prior to the January 1 that falls within
that Performance Period in order to be a Participant in that Performance Period.
B. Transfers and Promotions
     An employee promoted into or transferred from an ineligible position to an
eligible position during a Performance Period must be actively at work for a
minimum of three months in the new eligible position to be a Participant.
     An employee demoted from or transferred from an eligible position to an
ineligible position during the Performance Period must be actively at work for a
minimum of three months in the eligible position to be a Participant.

 



--------------------------------------------------------------------------------



 



     2. Individual Target Award.
     The Individual Target Award is the percentage of base annual salary
specified at the beginning of the Performance Period (or beginning of
participation, if later) for a Participant.
A. Transfers, Promotions and Demotions.
     A Participant who moves from one job to a new job with a higher Individual
Target Award during the Performance Period will, in general, have his final
Award Determination prorated between the two Individual Target Awards. The
participant should be actively at work for a minimum of three months in the new
position for the new, higher, Individual Target Award to be recognized in the
final Award Determination.
     A Participant demoted to or transferred to a new job with a lower
Individual Target Award, during the Performance Period, will have his final
Award Determination based on management discretion.
     3. Performance Measures and Goals.
     Each Participant shall have one or more Individual Performance Measures.
Individual Performance Measures may be quantitative, qualitative or both. The
Performance Goals (defined in Article F of the Plan) established for each
segment of the Company are referred to as the Business Scorecard. A
Participant’s Individual Performance Measures and the Performance Goals, taken
as a whole, will determine the amount of the Participant’s Award.
     A Participant who changes jobs and / or organization during the Performance
Period may have different Business Scorecards applicable to each job /
organization. The Participant may have his final Award Determination prorated
between the two Business Scorecards.
     4. Individual Performance Modifier.
     Final awards will be adjusted, at management discretion, to reflect the
Participant’s individual contribution to Business Scorecard results and the
Participant’s Individual Performance Measures.
     5. Other Individual Requirements.
     Notwithstanding any provision of the Plan to the contrary, no amount shall
be payable with respect to the Performance Period unless the Committee certifies
that it is satisfied that the requirements (performance or otherwise) associated
with such payment have been fully met. Such requirements may include, but are
not limited to:

  •   Completion of the Company’s Legal and Regulatory Compliance and Ethics
Training Program

2



--------------------------------------------------------------------------------



 



     6. Award Determination.
     Any payment to a Participant shall be based on Business Scorecard results
during the Performance Period as modified by the Participant’s Individual
Performance Modifier. The actual award is determined by:

  •   Taking the Covered Compensation received during the Performance Period;  
  •   Multiplying by the Individual Target Award;     •   Multiplying by the
Business Scorecard results (actual vs. target);     •   Adjusting the result
determined above, up or down, by the Individual Performance Modifier.

     Management and the Committee shall review and approve, modify or disapprove
the amount, if any to be paid to a Participant for the Performance Period.
Management and the Committee reserve the right to reduce or increase or
eliminate the individual payments determined according to the above method. No
Personal Modifier shall exceed 150%.
Notwithstanding the foregoing, any awards to Covered Employees shall be made and
determined in a manner consistent with the Plan and Section 162(m) of the Code.
     7. Effect of a Termination of Employment, Prior to the End of the
Performance Period, on the Award.
A. Termination of Employment for Other Than Death, Retirement, Severance, and
Long-Term Disability
     If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates prior to the payment of the final award, for any
reason other than death, Retirement, Severance or Long Term Disability, the
Participant’s interest in the Award shall be forfeited and no amount shall be
payable to the Participant with respect to service during the Performance
Period.
B. Termination of Employment by Reason of Death or Long-Term Disability
     If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates due to death or Long-Term Disability during the
Performance Period, the Participant (or the Participant’s Beneficiary, if
payment is made on account of the death of the Participant) shall be entitled to
receive an Award as calculated under Paragraph 6 above.
C. Termination of Employment by Reason of Retirement

  1.   If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates due to Retirement prior to January 1 of the
Performance Period, the Participant’s interest in the Award shall be forfeited
and no amount shall be payable to the Participant with respect to service during
the Performance Period.

If the Participant ceases to be a bona fide employee of the Company or of its
subsidiaries and affiliates due to Retirement on or after January 1 of the
Performance Period, the Participant shall be entitled to receive an Award as
calculated under Paragraph 6 above.
D. Termination of Employment by Reason of Severance
If the Participant ceases to be a bona fide employee of the Company or of its
subsidiaries and affiliates due to Severance prior to January 1 of the
Performance Period, the Participant’s interest in the Award shall be forfeited
and no amount shall be payable to the Participant with respect to service during
the Performance Period.
If the Participant ceases to be a bona fide employee of the Company or of its
subsidiaries and affiliates due to Severance on or after January 1 of the
Performance Period, the Participant shall be entitled to receive an Award as
calculated under Paragraph 6 above.

3



--------------------------------------------------------------------------------



 



     8. Definitions.
     Capitalized terms shall have the same meaning as provided in the Plan.
Additional capitalized text that is not included in the Plan, but is used in
this Statement of Terms and Conditions, shall have the meaning set forth below:

  (a)   “Covered Compensation” means regular wages earned by and paid to the
Participant during the Performance Period, including any Paid Time Off
(PTO) pay. Covered compensation does not include any other compensation received
during the Performance Period, including, but not limited to, earnings received
during a paid leave, overtime or commission pay.     (b)   “Long-Term
Disability” means (i) a physical or mental condition which, in the judgment of
the Committee based on competent medical evidence satisfactory to the Committee,
including, if required by the Committee, medical evidence obtained by an
examination conducted by a physician selected by the Committee, renders an
individual unable to engage in any substantial gainful activity for the Company
or its subsidiaries or affiliates and which impairment is likely to result in
death or to be of long, continued and indefinite duration, or (ii) a judicial
declaration of incompetence.     (c)   “Performance Period” is the Company’s
fiscal year, which runs from April 1 through March 31 of the following year.    
(d)   “Retirement” means termination from McKesson and all of its subsidiaries
with age plus years of service at least equal to 65.     (e)   “Severance” means
Eligibility for participation in and entitlement to benefits under the McKesson
Severance Pay Plan, as defined in Section 3 of the Plan.

4